DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 23, 2021 were received and fully considered. Claims 1, 3-5, and 16 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/20/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 13-15, 19-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg (US PG Pub. No. 2009/0137968 A1).
With respect to claims 1, 4, and 5, Rottenberg teaches a sheath for producing a fully sealed access to an interior of a vessel of an animal or human body (Figs. 5-6 show catheter assembly in a collapsed position and expanded configuration so as to provide a fully sealed access to an interior of a blood vessel in the heart), comprising: a base sheath having a tubular body with a distal end and a proximal end (expander 20 has a tubular body and distal/proximal ends to allow for catheter 10 to travel through as depicted in Figs. 5-6), the tubular body defining a pass-through channel that is open at the distal end and the proximal end (expander 20 allows for catheter to pass-through both ends as depicted in Figs. 1-6), with the base sheath being adapted to be inserted into the vessel through a vessel aperture (expander 20 is adapted to be inserted into the blood vessel via vessel aperture; see Figs. 5-16), wherein the pass-through channel has an inner diameter configured to receive a catheter through the pass-through channel such that the sheath is displaceable over the catheter (Figs. 1-6 shows pass-through channel with a diameter that allows for catheter 12 to pass-through, of which expander 20 is displaceable over catheter 12); and an expansion device which is adapted to cooperate with the base sheath such that an outer diameter of the sheath for producing the fully sealed access increases in a region of the vessel aperture with the sheath for producing the fully sealed access in a stationary position in the vessel and upon actuation of the expansion device so as to close and fully seal the vessel aperture (manipulating sleeve 130 is moves laterally in direction 139 so as to increase diameter of expander 20/120 so as to close and fully seal the vessel aperture; see Figs. 1-6), and 
Although Rottenberg does not explicitly teach expander 20/120 (base sheath) has an outer diameter of 3.33 mm to 5 mm, this would be obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Rottenberg teaches expander 20/120 has “an effective area... [that] refers to an area having a mean diameter in the range of about 3-20 mm” (see par.0079, Fig.8). Therefore, modifying Rottenberg such that the base sheath has an outer diameter of 3.33 mm to 5 mm would be obvious to PHOSITA as this is suggested by other embodiments of Rottenberg, and such a modification would thus involve only routine skill in the art. 
With respect to claim 4, Rottenberg also teaches the expansion device includes a flexible portion that forms a part of the tubular body of the base sheath between the proximal end and the distal end, the flexible portion is configured to expand so as to increase the outer diameter of the sheath when the distal end portion of the base sheath 
With respect to claim 5, Rottenberg also teaches the expansion device includes a stretchable portion that forms a part of the tubular body of the base sheath between the proximal end and the distal end, the stretchable portion is configured to attain a first thickness in a stretched condition and a second thickness, which is larger than the first thickness, in an unstretched condition, so as to increase the outer diameter of the sheath when the proximal end portion of the base sheath is released in a direction of the vessel aperture from the stretched condition to the unstretched condition (manipulating sleeve 130 is understood to include a stretchable portion and is formed as part of the sheath body between a proximal and distal end and is stretched to an increased thickness in order to allow for the expander 20/120 to increase in diameter as depicted in Figs. 1-6).
With respect to claim 6, Rottenberg teaches a sleeve which encases the base sheath and the expansion device such that the sleeve is in contact with the vessel aperture in the stationary position of the sheath for producing the fully sealed access in the vessel (understood that expander 20/120 has an outer layer/casing, as depicted in Fig. 1A).
With respect to claim 7, Rottenberg teaches a sleeve which encases the base sheath and the expansion sheath such that the sleeve is in contact with the vessel aperture in the stationary position of the sheath for producing the fully sealed access in 
With respect to claim 8, Rottenberg teaches the expansion device is adapted to increase the outer diameter of the sheath for producing the fully sealed access in the region of the vessel aperture (manipulating device 130 is adapted to increase the outer diameter of the sheath for producing a sealed access in the region of the blood vessel as depicted in Figs. 1-6). Although, Rottenberg does not explicitly teach increase the outer diameter of the sheath by 0.33 mm to 1.00 mm, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 9, Rottenberg teaches a wall of the tubular body of the base sheath has a through channel extending in the wall from the distal end toward the proximal end (fore end 124 and pressure conduit 132 extends in the wall of the catheter 12 from distal to proximal ends; see Figs. 1-6).
With respect to claim 10, Rottenberg teaches the through channel is adapted to conduct blood from the vessel to the proximal end of the sheath for producing the fully sealed access (par.0064 “blood flow path... extends through the expander 120 and a third pressure conduit 132 for measurement of the third pressure point”).

With respect to claim 13, Rottenberg does not explicitly teach a guidewire which is introducible into the vessel from the proximal end of the base sheath through the through channel. However, Examiner notes that such a modification would be obvious to PHOSITA when the invention was filed as it is widely known to utilize guidewires in conjunction with catheters in order to access narrow vessels. Please also see prior art cited in previous office actions for example teachings.
With respect to claim 14, Rottenberg teaches a fixation element for fixing the sheath for producing the fully sealed access to a patient, with the fixation element having an area spanning the base sheath for applying a sterile cover, with the area sloping down in a ramp shape on both sides of the base sheath transversely to a principal direction of the base sheath (par.0058 “manipulating sleeve 30 is fitted with a sealing ring 31... preventing blood flow through the expander 20 into the gap 32”).
With respect to claim 15, Rottenberg teaches a stop for applying the sterile cover, said stop extending at the proximal end of the area transversely to the principal direction of the base sheath (par.0058; see Figs. 1-6).
With respect to claim 19, Rottenberg does not explicitly teach the expansion device is adapted to increase the outer diameter of the sheath for producing the fully sealed access in the region of the vessel aperture by 0.33 mm to 1.33 mm. However, such a modification would be obvious to PHOSITA since it has been held that where the In re Aller, 105 USPQ 233.
With respect to claim 20, Rottenberg does not explicitly teach the expansion device is adapted to increase the outer diameter of the sheath for producing the fully sealed access in the region of the vessel aperture by 0.33 mm to 1.66 mm. However, such a modification would be obvious to PHOSITA since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 21, 22, 24, and 25, Rottenberg teaches a portion of the sheath contacts the vessel in the region of the vessel aperture to close and fully seal the vessel aperture (See Figs. 1-6).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg in view of Valley et al. (US Patent No. 5766151) (hereinafter “Valley”).

Valley was applied in the previous office action.
	With respect to claim 3, Rottenberg teaches and/or suggests a sheath for producing a fully sealed access to an interior of a vessel of an animal or human body, comprising: a base sheath having a tubular body with a distal end and a proximal end, the tubular body defining a pass-through channel that is open at the distal end and the proximal end, with the base sheath being adapted to be inserted into the vessel through 
	However, Rottenberg does not teach the expansion device is configured as an inflation tube that is spirally wound around the base sheath such that the inflatable tube is inflated to increase the outer diameter of the sheath.
Valley teaches the expansion device is configured as an inflation tube that is spirally wound around the base sheath such that the inflatable tube is inflated to increase the outer diameter of the sheath (inflatable balloon 826 is spirally wound as depicted in Fig. 24). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Rottenberg to utilize Valley’s spirally wound inflatable balloon (in place of Rottenber’s expander) as this would be a simple substitution that would prevent unintended movement of the occlusion balloon without occluding blood flow to the head and neck arteries (see Valley, col.35 line 61+).
With respect to claim 23, Rottenberg teaches a sleeve which encases the base sheath and the expansion device such that the sleeve is in contact with the vessel 
However, Rottenberg does not teach the sleeve is widened when the inflation tube is inflated. 
Valley teaches the expansion device is configured as an inflation tube that is spirally wound around the base sheath such that the inflatable tube is inflated to increase the outer diameter of the sheath (inflatable balloon 826 is spirally wound as depicted in Fig. 24). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Rottenberg to utilize Valley’s spirally wound inflatable balloon (in place of Rottenber’s expander) as this would be a simple substitution that would prevent unintended movement of the occlusion balloon without occluding blood flow to the head and neck arteries (see Valley, col.35 line 61+). Examiner also argues that further modifying Rottenberg such that the expander is widened (increased in diameter) via inflation would be obvious to PHOSITA when the invention was filed as a simple substitution. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg in view of Nabutovsky et al. (US PG Pub. No. 2014/0276742 A1) (hereinafter “Nabutovsky”).

Nabutovsky was applied in the previous office action.
With respect to claim 12, Rottenberg teaches a sheath as set forth above.
However, Rottenberg does not teach the limitations recited in claim 12.
Nabutovsky teaches a temperature measuring element inserted through the through channel (par.0042 “collect data... a temperature reading”).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg in view of Schumacher et al. (US PG Pub. No. 2014/0303596 A1) (hereinafter “Schumacher”).
With respect to claim 16, Rottenberg teaches a sheath as set forth above.
However, Rottenberg does not teach the limitations recited in claim 16.
Schumacher teaches a heart pump having the catheter, wherein the catheter is a supply catheter (see title; par.0052).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Rottenberg to incorporate a heart pump for cardiac support, as evidence by Schumacher. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see prior art section above for more detail and updated citations, obviousness rationale, etc.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.